UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1797


JUAN CARLOS LOPEZ, a/k/a Yovani Lopez Chilel, a/k/a Micheal Yovani Lopez
Chilel,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



              On Review of an Order of the Board of Immigration Appeals


Submitted: November 19, 2020                                Decided: December 17, 2020


Before DIAZ, FLOYD, and RICHARDSON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Juan Carlos Lopez, Petitioner Pro Se. Stefanie A. Svoren-Jay, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Carlos Lopez, a native and citizen of Guatemala, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

Immigration Judge’s decision denying his applications for asylum, withholding of removal,

and protection under the Convention Against Torture. Upon review of the record and

consideration of Lopez’s claims, we conclude that the record evidence does not compel a

ruling contrary to the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that

substantial evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Lopez (B.I.A. June 24, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                    PETITION DENIED




                                           2